Title: William C. Rives to Thomas Jefferson, 3 April 1819
From: Rives, William Cabell
To: Jefferson, Thomas


          
            Dear sir,
            Charlottesville April 3rd, 19.—
          
          I had the pleasure of receiving, thro’ Col. Randolph, last evening, your kind invitation for myself & my wife to spend the day at Monticello. I regret very much that arrangements previously made, involving the convenience of others as well as ourselves, prevent us, at this time, from paying you a visit, which my own feelings would have promptt prompted me to do, without an invitation. But we shall pass thro’ your neighbourhood again, in the course of four or five weeks, & will then do ourselves the pleasure, which circumstances now debar us from enjoying.—I am very desirous of having some conversation with you, in relation to the proceedings of the late Legislature on the subject of the Univerty University, & in explanation of the course which the friends of that institution, who were members of the  Legislature, thought it most expedient to pursue. As an opportunity for these explanations will be presented soon in the interview I promise myself, it is unnecessary, at present, to detain you with any remarks upon the subject.—In offering you assurances of my grateful & affectionate esteem, I beg also to add my best respects & those of my wife to Mrs. Randolph & her family.—
          
            W C Rives.—
          
         